DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19 are pending.

Priority
As stated in the previous Office Action regarding the priority of the claimed invention, claims 1-17 and 19 will only be afforded the effectively filing date of 1/13/2015 which is the filing date of the instant application.

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive in light of new references as shown in the rejection below.  The applicants have amended the claims to correct the previous 35 USC 112 rejection of the claims.  Further, the applicants have made arguments concerning the claimed invention over the rejections based upon 35 USC 103 over Lesar, Klod, and Buehning.
Here, the applicants have argued regarding the knives of Lesar in regards to applying of pressure and of the flexibility.  The applicants have argued concerning the straight blade of Lesar compared to the bend in Klod.  The arguments are noted, but are not persuasive, particularly in light of the Doesken reference that teaches of a flexible knife (made from spring steel) that is applied against the plate, as explained below.  In this regards, the Doesken reference teaches the features that the arguments are based 
The applicants have stated that the Buehning reference as it directs to a melt flowing die would have no relevance to the other prior art references.  The Examiner strongly disagrees as the structure of the die along with cutters are relevant to the other prior art references.  The applicants are applying the material worked upon to the prior art references and as stated in MPEP2115, the material or article worked upon does not limit apparatus claims.  In this case, the prior art references are related to the extrusion and die and further of the cutter features that are applicable and one skilled in the art would recognize the references are being relevant to one another.  However, this argument is moot in regards to Buehning in light of the rejections below.
Applicants have further amended claim 15, see rejection below in regards to the flexible blades having independent speed control and of the retainer ring.  It is of note that the blades are arranged along the retainer ring and the claimed independent speed control is directed that the speed can be varied by the speed control device that is attached to a motor as per the teaching of the specification, [0057] from the PGPub of the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Doesken (US 2432734) in view of Lesar (US5443214).
Regarding claim 1, Doesken teaches of an external flexible blade (cutting knife 41, see also teaching of knives made from flexible spring steel that has inherent flexibility, see C2L24-39) attached to a blade support (knife brackets or header arms 43) comprising: 
entirety of said external flexible blade being flat and straight (see knives 41 in Figs. 2 and 3); 
said external flexible blade (knives 41) attached lengthwise to said blade support (knife brackets or header arms 43) (see Fig. 2); 
said external flexible blade having a frontside and a backside (knife 41 is mounted between header arm 43’ and keeper plate 42, see Fig. 4); 
entirety of said frontside of said external flexible blade being external from said blade support while attached to said blade support (see knife 41 in Fig. 2); 
said external flexible blade using spring pressure from said blade itself to keep a lengthwise sharp edge of said external flexible blade in contact with a shearing surface (see Doesken teaches of “knives made of flexible spring steel so that their inherent flexibility causes them to press with a yieldable pressure against the die plate so that a regulatable and uniform pressure against the die plate is maintained against the die plate”, see C2L24-39); 
a space between said external flexible blade and said blade support causing flexing of said external flexible blade when pressure is applied to said external flexible see in C2L24-39, regarding the flexing of the blade as pressure is maintained against the die plate); 
said external flexible blade and said blade support part of a rotary system (see teaching “knives secured to floating extruder cutter header 19 that rotate across the face of the plate 17, which carries the die holes 18”, see C3L53-66).

Doesken fails to teach “said external flexible blade attached to said blade support by fastener(s) that protrude through said external flexible blade” 

Here, Lesar also teaches an external blade (knives 41a-41d, see Fig. 5  with the knives seen as being external) attached to blade support (knife holding arms 40a-40d) (see Figs. 4 and 7) comprising:
said entirety of said external blade (41a-41d) being flat and straight (see Figs. 4, 5, and 7); 
said external blade (41a-41d) attached lengthwise to said blade support (41a-41d); 
said external blade (41a-41d) having a frontside and a backside (see Figs. 4, 5, and 7);
said entirety of said frontside of said external blade (41a-41d) being external from said blade support (40a-40d) while attached to said blade support (40a-40d) (see Figs. 4, 5 and 7);
41a-41d) have a lengthwise sharp edge of said external blade (41a-41d) capable of being in contact with a shearing surface (see Figs. 4, 5, and 7);
said external blade (41a-41d) attached to said blade support (40a-40d) by fastener(s) (knife mounting pin 88c) that protrude through said blade (41a-41d) (C10L27-52, see Figs. 5 and 7);
said external blade is capable of being applied with pressure (C8L50-65,C7L56-61);
said external blade (41a-41d) and said blade support (40a-40d)
part of rotary system (grinding head 10).
Further, Lesar teaches that a portion each of said knives (41a-41d) is disposed within each knife mounting-slot (86a-86d)/channel of said respective knife holding arms (40a-40d) (C10L15-52) (see Figs. 5 and 7). Lesar also teaches a lower edge of said knives (41a-41d) is situated within said knife mounting slot (86a-86d)/channel and wherein each of said knives (41a-41d) is retained/secured to said knife holding arms (40a-40d)/another component via said knife mounting pin (88c)/securing means which is pressed-fitted into a transverse opening formed in the outer end of each of said knife holding arms (40a-40d)/another component) (C10L27-52) (Figure 7 and also Fig. 5).

The Examiner submits that the concept of having a knife, which is retained/secured to another component via a securing means as seen in Lesar and it would have been for one having ordinary skill in the art to modify the apparatus the knife and knife support as taught by Doesken with the fastener as taught by Lesar as 


The knives and support of Doesken being directed to an extrusion system for plastic materials.  This can be applied to the system of Lesar, wherein Lesar teaches said knives (41a-41d) are used for at least cutting/severing food products comprised of meatl (C1L12-17).
It would have been obvious to one having ordinary skilled in the art to incorporate the knives and support of Doesken with the system of Lesar that also teaches of knives (41a-41d) with predictable results and reasonable expectation of success because said spring steel is known material suitable for knives for cutting along a die plate desired by Lesar.

	Regarding claim 2, the combination of Doesken in view of Lesar remain.
	Lesar teaches of an external blade (41a-41d) having a beveled angle, see Fig. 5.

	Regarding claim 3, the combination of Doesken in view of Lesar remain.
	Doesken teaches of the flexible blade formed from spring steel, this encompasses the claimed heat treatable steel.
Note: Weinstein (US 2003/0072835) and Gallimore (US 5142957) in the background prior art references that teaches of tempered spring steel (ie heat treated steel).

Regarding claim 5, the combination of Doesken in view of Lesar remain.
Leser additionally teaches wherein said external blade is capable of being part of a grinder machine (grinding head 10) in ground meat industry (C1L12-17).  The Doesnep being a structure that is capable of operating in the machine.

Regarding claim 6,
The combination of Doesken in view of Lesar remain.
Lesar additionally teaches wherein said external blade (41a-41d) and blade support (40a-40d) are capable of being part of a blade retainer ring (central hub portion 38).  See Figs. 4 and 5.

Regarding claim 7, the combination of Doesken in view of Lesar remain.
Lesar additionally teaches wherein said retainer ring (38) has at least two blades (knives 41a-41d) and blade support 40a-40d.  See Figs 4 and 5.

Regarding claim 8, the combination of Doesken in view of Lesar remain.
Lesar additionally teaches wherein said ring (38) is capable of being placed on top of a grinder plate (orifice plate 18) as part of a grinder assembly (C6L21-25), wherein said grinder plate (18) is fixed (secured) (C6L7-12,C) and said blades (knives 41a-41d, blade support 40a-40d) move (C6L25-32), See Figures 1-2, 4-5, and 7.

Regarding claim 9, the combination of Doesken in view of Lesar remain.


Regarding claim 10, the combination of Doesken in view of Lesar remain.
Lesar additionally teaches wherein said external blade (41d) has an angle between approximately/about roughly 20 to 70 degrees.  See Fig. 5.
The Doesken reference teaching of the blade 41 that includes an angle, see Fig. 3 that is applied to the die plate 17, see Col. 4, lines 65 to Col. 5, line 10, the angle is mounted at 20-30 degrees against the die face.

Regarding claim 11, the combination of Doesken in view of Lesar remain.
Lesar additionally teaches wherein angle of the external blade (41c) is greater than angle of the blade support (40c).  See Fig. 5.

Regarding clams 12-14 and 16, the combination of Doesken in view of Lesar remain.
The Examiner notes that the instant claims contain limitations describing the function of the apparatus and/or the material worked upon by the apparatus
(i.e. “wherein said blade is used with a fill plate of a food patty molding machine wherein said fill plate can go back and forth using said blade” (claim 12), “wherein said blade is used with a stuffer” (claim 13), “wherein said blade is used with an extrusion process’ 

Regarding claim 17, the combination of Doesken in view of Lesar remain.
Lesar additionally teaches wherein said blade support (40a-40c) is capable of continuously bring said sharp edge (see Fig. 5) of said external blade (at least said knife 41c) in contact with said shearing surface.
See also teaching by Doesken regarding the pressing of the knives against the die plate (C2L10-45).

Regarding claim 19, the combination of Doesken in view of Lesar remain.
Lesar additionally teaches wherein said external blade (41a-41d) is attached to a clamping mechanism (Examiner notes that Applicant specification define a clamping mechanism as a fastener (see Applicant’s specification PGPub US2015/01970268 A1 ([0038]) which has already been recited in claim 1.  As such, the Examiner submits that said knife mounting pin (88c) as mentioned above is a clamping mechanism as claimed.) which is fastened (retained/secured) to said blade support (40a-40d) (C10L27-52).  See Figs. 5 and 7.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doesken in view of Lesar as applied to claim 1 above, and in further view of Euerle (US2861612) and Morris (US 2010/0263144)
Regarding claim 4, the combination of Doesken in view of Lesar remain, but is silent to wherein said blade has a Rockwell between 45C and 60C.
However, Lesar does teach said knives (41a-41d) are used for at least cutting/severing food products comprised of meat (C6L26-32).
In the same field of endeavor, Euerle teaches that it is known in the art to have cutting blades (section 30) made of steel with a relative hardness of 48-58 on the Rockwell hardness scale C (Column 3 Line 37-39) (Figures 2-3 and 5-6) for comminuting/cutting of meat (Column 1 Line 18-26).
	Furthermore Morris teaches of saw blades 20 made from spring steel and Rockwell 50-55 hardness, [0031].  Thereby, it is known in the material arts of spring steel to have the hardness that is encompassed by the claimed hardness range.  Here, the Doesken reference teaches of the known spring steel material for the knives and here, Morris teaches of known spring steel being within the claimed hardness.
It would have been obvious to one having ordinary skilled in the art to
have said knives (41a-41d) of Doesken in view of Lesar to be made of steel having a relative hardness of 48-58 on the Rockwell hardness scale C as suggested by Euerle and further of spring steel of hardness of 50-55 as taught by Morris with predictable results and reasonable expectation of success because said steel having the underlined property is a known material suitable for knives as desired by Doesken in view of Lesar,

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doesken in view of Lesar as applied to claim 1 above, and further in view of Quadrana (US 2013/0284835).
Regarding claim 15, the combination of Doesken in view of Lesar remain.
The claim now teaches of flexible blades having independent speed control outside or inside of a grinder plate that allows for fiber length control is noted, however, this is an intended use of the speed of the blades.  There is lacking of a structural limitation for speed control for the blades in the claim.  Further, Doesken, the rotation of the blades includes a variable speed transmission 25 that connects to the cutting mechanism that is driven by a motor 23 (C3L65-69).  
Doesken in view of Lesar do not teach of retaining ring for the separate blade and blade supports.
Currently as claimed, there is a retainer ring has at least two blades, wherein the blades are attached to a blade support.  However, Quadrana teaches of cutting device that includes of elasticized blades, see [0013], see long knives 12, short knives 12’, the blades are upon the blade supports that are along the knife holder 15, 16 having a retaining ring with the different blade supports, see annotated Fig. 3.

    PNG
    media_image1.png
    449
    571
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art the modify the blade mounting of Doesken in view of Lesar with the retaining ring as taught by Quadrana as an alternatively known means of mounting.  One skilled in the art would have been motivated to substitute the mounting of Doesken in view of Lesar with the one of Quadrana to obtain predictable results of mounting multiple blades that are pressed against the plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, including:
Gallimore (US 5142957), rotary cutter with blades 17, 17’ made from tempered spring steel.
Camarena (US 5235885), scraper blades 26, 27, made from spring steel, with hardness of Rockwell 50.
Weiss (US 2006/0053989), cutting blades made from blue spring steel, [0032].
Weinstein (US 2003/0072835), knives 90 removably mounted on cutter head 82, the knives 90 are planar of generally rectangular shape, “knives 90 are formed of tempered and polished spring steel in the preferred form and have an inherent resiliency”, [0031].
Fetter (US 5146831) teaches of knives 16 with cutting edge 16a with arms 13 (cutting assembly), see Figs. 8, and 10-11, wherein, it is known in the 
Meister (US 6386469), spring bronze being a preferred material due to being highly elastic in same manner spring steel, see Col. 4, lines 19-24.
Spada (US 5775194) teaches of cutter mounting bases made of steel with high elasticity, known as spring steel, Col. 5, lines 19-23.
Wight (US 8257148) teaches of a knife insert with bottom edge relief as seen in Fig. 1.
Wolforsdorf (US 1239237) teaches of meat cutting knife, see blades 19 that are mounted on arms 18.  See Figs. 2-10, see angle of blades in Figs. 4 and 10.
Weiler (US 4844372) teaches of blades 53, 42 mounted on arms 40, 52.
Powers (US 4708296) teaches of jet knife structure, knife 40 with flattened lands 75 and channel 74. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744